DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 71-76, 79-94, 97, and 99-106 remain pending. Claims 77-78, 95-96, and 98 have been cancelled. 
Claim Interpretation
The fleet operations and management system (FOMS) is being interpreted as a server due to the lack of specifics to what the FOMS is in the applicant’s disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 83 and 89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 

Regarding Claim 83, the claim states “a dynamic pricing component that determines pricing for shared mobility CAV based on arrival time and/or travel distance”. There is no support in the specification for the dynamic pricing component determining pricing based on arrival time. On Page 9 lines 12-27, the specification mentions that the dynamic pricing uses the length of travel and travel time to determine pricing. However, there is no explicit mention of an “arrival time” for the dynamic pricing in the entire disclosure. The travel time and arrival time are two different variables and the mention of travel time does not support the claiming of an arrival time.  Where one is directed to the length of time a trip takes and the other the approximate time the destination will be reached, these are very specific and distinct differences.  Therefore, Claim 83 is rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirements. Since the claim has been amended to include the “arrival time”, the claim is also being rejected for introducing new matter that is not supported by the specification. 

Regarding Claim 89, the claim states “an intelligent fuel-saving driving component that minimizes the time vehicles operate without passengers”. There is no support in the specification for the fuel-saving driving component minimizing the time vehicles operate without passengers. On Page 13 lines 5-7, the specification mentions that the fuel-saving driving system provides fuel-saving solutions. On Page 23 lines 3-9, the specification mentions the fuel-saving driving system optimizes fuel-consumption and chooses the most economic/time saving route. There is no explicit mention that the fuel-saving driving system minimizes the time 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 71-74, 84, and 86 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tarkiainen et al (US 20200064140 A1) (Hereinafter referred to as Tarkiainen).

Regarding Claim 71, Tarkiainen discloses a shared mobility service provider (SMSP) transportation management system (See at least Tarkiainen Paragraphs 0018-0020) comprising: 
i) a system of traffic control centers (TCC) and traffic control units (TCU) (TCC/TCU) that process information and traffic operations instructions (See at least Tarkiainen Paragraphs 0063-0064, the traffic management system is interpreted as the TCC; See at least Tarkiainen Paragraph 0057, the traffic lights are interpreted as the TCUs); 
ii) a network of road side units (RSUs) that receive data from connected vehicles, detect traffic conditions, and/or send control instructions to vehicles (See at least Tarkiainen Paragraph 0044, the RSUs can monitor traffic and conditions and communicate with platoons; See at least Tarkiainen Paragraph 0049, the RSUs can receive data from connected vehicles and send priority signal timing to platoons); and 
iii) a fleet operations and management system (FOMS) center that provides vehicle operations and control and information services for a SMSP by sending detailed customized information and/or time-sensitive control instructions for driving tasks to connected and automated vehicles (CAV) through RSUs (See at least Tarkiainen Paragraph 0057, the route and platoon planning service (RPPS) is interpreted as the FOMS, sending a route to a platoon is interpreted as sending detailed customized information, routes for a route time window is interpreted as time-sensitive control instructions; See at least Tarkiainen Paragraph 0049, RSUs can be used to communicate with platoons) , 
wherein said TCC and TCU are automatic or semi-automated computational modules (See at least Tarkiainen Paragraphs 0062-0063, the traffic management system forwarding messages and responding to queries is interpreted as being an automatic computational module; See at least Tarkiainen Paragraph 0051, traffic lights without RSUs are interpreted as automatic while traffic lights with RSUs are interpreted as semi-automatic because they can be delayed) that provide data gathering, information processing (See at least Tarkiainen Paragraph 0064, the traffic management system can report traffic conditions based on a request which is interpreted as the traffic management system is capable of gathering data on traffic conditions and processing information; See at least Tarkiainen Paragraph 0057, the traffic lights with RSUs can gather data and process a request to for a longer green light which is interpreted as processing information), network optimization, and/or traffic control (See at least Tarkiainen Paragraph 0063, the traffic management system responding with route restrictions is ; and 
wherein said RSUs comprise a communications module, a sensing module, and/or a data processing module (See at least Tarkiainen Paragraph 0044, the RSU can monitor traffic and conditions which is interpreted as sensing, the RSU can communicate; See at least Tarkiainen Paragraph 0049, the RSU can process priority requests).

	Regarding Claim 72, Tarkiainen discloses the SMSP transportation management system of claim 71, wherein said driving tasks comprise one or more of car following, lane changing, and/or route guidance (See at least Tarkiainen Paragraph 0057 for route guidance).

	Regarding Claim 73, Tarkiainen discloses the SMSP transportation management system of claim 71, wherein said TCC/TCU comprises a TCU that is a point or segment traffic control unit (TCU), wherein said point or segment TCU is combined or integrated with an RSU of said network of RSU and the functions of the TCU and the RSU are provided by shared sensing, communications, and computing modules (See at least Tarkiainen Paragraph 0057, the traffic light is interpreted as a point or segment TCU, the traffic lights with RSU support is interpreted as combined or integrated with an RSU, an RSU can sense traffic conditions, communicate with RPPS, and compute if the green light needs to be longer).

	Regarding Claim 74, Tarkiainen discloses the SMSP transportation management system of claim 71, wherein said RSUs coordinate and/or control automated vehicles, automated vehicles managed by said SMSP, and/or non-automated vehicles (See at least Tarkiainen Paragraphs 0067-0068 and Table 3, the system can control vehicles at different levels of automation).

	Regarding Claim 84, Tarkiainen discloses the SMSP transportation management system of claim 71 comprising a user priority management component (See at least Tarkiainen Paragraph 0049, platoons can request a longer green light if they have priority).

	Regarding Claim 86, Tarkiainen discloses the SMSP transportation management system of claim 71 comprising a fleet route guidance component (See at least Tarkiainen Paragraph 0057, the RPPS can provide route guidance to platoons). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Nix et al (US 20190094859 A1) (Hereinafter referred to as Nix).

Regarding Claim 75, Tarkiainen discloses … sending detailed customized information and/or time-sensitive control instructions for driving tasks to the SMSP vehicle to drive according to the route plan (See at least Tarkiainen Paragraph 0057, sending a route to a platoon is interpreted as sending .
Tarkiainen fails to disclose wherein said SMSP FOMS center provides vehicle operations and control and information services for a SMSP by: 
receiving a service request from an SMSP user comprising scheduling, pickup location, and drop off location; 
identifying an SMSP fleet vehicle for the SMSP user; 
identifying a route plan for the SMSP vehicle to pick up and drop off the SMSP user;…
However, Nix teaches wherein said SMSP FOMS center provides vehicle operations and control and information services for a SMSP by: 
receiving a service request from an SMSP user comprising scheduling, pickup location, and drop off location (See at least Nix Paragraph 0071, a user schedules a service request; See at least Nix Paragraph 0072, the system can identify the user’s current location for pickup; See at least Nix Paragraph 0023, origination and destination are interpreted as pickup and drop off location); 
identifying an SMSP fleet vehicle for the SMSP user (See at least Nix Paragraph 0079); 
identifying a route plan for the SMSP vehicle to pick up and drop off the SMSP user (See at least Nix Paragraphs 0022-0023, a route that coincides with a rider’s origination and destination is provided);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Nix to have a vehicle identify a user’s request to be picked up at one location and dropped off at another location. This would allow the system to use its fleet of vehicles for transportation services (e.g. rideshare service), courier services, and delivery services (See at least Nix Paragraphs 0019-0020).

Claim 76, 83, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Magalhaes de Matos (US 11003184 B2) (Hereinafter referred to as Magalhaes de Matos).

Regarding Claim 76, Tarkiainen fails to disclose wherein said RSUs provide control and/or information services to vehicles fully owned by said SMSP, vehicles partially owned or part-timely owned by said SMSP, and/or vehicles owned by another party. 
However, Magalhaes de Matos teaches this limitation (See at least Magalhaes de Matos Column 9 lines 4-24, fixed APs are interpreted as RSUs which provide information services to a waste management truck which would be owned by the government which is another party; See at least Magalhaes de Matos Column 6 lines 27-45, public fleets and private fleets would have different owners but the system would still function the same regardless of ownership status) (Examiner has used interpreted the “and/or” as “or”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Magalhaes de Matos to have the system provide control and/or information services to vehicles that are owned by the SMSP, partially owned by the SMSP, or owned by another party. Supporting the network of autonomous vehicles is done to optimize the operation and planning of a smart-city infrastructure (See at least Magalhaes de Matos Column 3 lines 29-44). The ownership of the autonomous vehicle would not change how the system would provide control and/or information services to autonomous vehicles since supporting the network of autonomous vehicles, regardless of the owners, is done to optimize the operation of the smart- city, not the operation of select vehicles. 

Regarding Claim 83, Tarkiainen fails to disclose a dynamic pricing component that determines pricing for shared mobility CAV based on arrival time and/or travel distance. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Magalhaes de Matos to have the dynamic pricing be based on arrival time. One would be motivated to use arrival time for the dynamic pricing since the longer it takes for an item to be delivered, the more costly it would be for the system to operate an autonomous vehicle. 

Regarding Claim 87, Tarkiainen fails to disclose a remote vehicle diagnostic component. 
However, Magalhaes de Matos teaches this limitation (See at least Magalhaes de Matos Column 20 lines 39-47, manufacturers can perform remote diagnosis using the wireless connectivity; See at least Magalhaes de Matos Column 9 lines 30-40, the autonomous vehicles can be remotely monitored). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Magalhaes de Matos to have a remote vehicle diagnostic component. This would allow the system to detect any vehicles that are malfunctioning or abnormal, thus avoiding accidents in order to increase efficiency, security, and safety (See at least Magalhaes de Matos Column 9 lines 30-43). 

Claim 79, 91, 94 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Milstein et al (US 20200401145 A1) (Hereinafter referred to as Milstein).

Regarding Claim 79, Tarkiainen discloses a road network management component, wherein the road network management component comprises a point TCU, RSUs, and vehicles (See at least and is configured to:
…c) control vehicles at a work zone, an accident-prone area, and/or a complex interchange (See at least Tarkiainen Paragraphs 0052-0053 and Figure 5, the route planning takes can take the vehicle down the route with the construction zone which is interpreted as a work zone) (Examiner has interpreted the “and/or” to be an “or”). 
Tarkiainen fails to disclose the road network management component is configured to a) provide full operations and control for vehicles on major roads by sending detailed and time-sensitive control instructions to vehicles; 
b) provide information to vehicles on minor roads, wherein said vehicles on minor roads are operated and controlled by the on-board systems or the drivers and the SMSP system;
However, Milstein teaches a) provide full operations and control for vehicles on major roads by sending detailed and time-sensitive control instructions to vehicles (See at least Milstein Paragraph 0121, the primary path where vehicles operate in autonomous mode is interpreted as providing full operations and control on major roads; See at least Milstein Paragraph 0058, the system provides the autonomous vehicle with instructions for autonomous driving/routing; See at least Milstein Paragraph 0076, the information relating to the environment is interpreted as time-sensitive control instructions since the information changes with time); 
b) provide information to vehicles on minor roads, wherein said vehicles on minor roads are operated and controlled by the on-board systems or the drivers and the SMSP system (See at least Milstein Paragraph 0101, the secondary path which is not for autonomous driving is interpreted as a minor road, the map generation system provides the vehicle with the information that the vehicle should not operate in autonomous mode on the secondary path);


Regarding Claim 91, Tarkiainen fails to disclose a plurality of road types. 
However, Milstein teaches this limitation (See at least Milstein Paragraph 0101, the plurality of road type including primary paths and secondary paths).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Milstein include a plurality of road types. Tarkiainen discloses controlling fleets of autonomous vehicles (See at least Tarkiainen Paragraph 0039). Having different road types would allow a vehicle to determine which roads it can or cannot operate on using the full-autonomous mode (See at least Milstein Paragraphs 0101-0102). Certain roads have the capabilities to support autonomous vehicles while other roads do not. If a road is capable of supporting an autonomous vehicle, the vehicle can operate in autonomous mode. If the road does not support an autonomous vehicle, the vehicle should not operate in fully autonomous mode (See at least Milstein Paragraphs 0101-0102). In order to control an autonomous vehicle, the system needs to 

Regarding Claim 94, Tarkiainen fails to disclose said plurality of road types comprises major roads and minor roads. 
However, Milstein teaches this limitation (See at least Milstein Paragraph 0101, the primary paths for autonomous driving are interpreted as major roads and the secondary paths not for autonomous driving are interpreted as minor roads).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Milstein have the plurality of road types comprise of major and minor roads. Tarkiainen discloses controlling fleets of autonomous vehicles (See at least Tarkiainen Paragraph 0039). Having different road types would allow a vehicle to determine which roads it can or cannot operate on using the full-autonomous mode (See at least Milstein Paragraphs 0101-0102). Certain roads have the capabilities to support autonomous vehicles while other roads do not. If a road is capable of supporting an autonomous vehicle, the vehicle can operate in autonomous mode. If the road does not support an autonomous vehicle, the vehicle should not operate in fully autonomous mode (See at least Milstein Paragraphs 0101-0102). In order to control an autonomous vehicle, the system needs to ensure the road the vehicle is operating on can support autonomous driving. If the road cannot support autonomous driving, vehicles should not operate in autonomous mode to prevent any undesirable outcomes.

Regarding Claim 97, Tarkiainen fails to disclose wherein a road having high RSU coverage, high resolution map coverage, high demand, and/or high traffic volume is a major road. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Milstein to use high resolution maps for defining a major road. Since major roads are roads for autonomous driving, the major roads must be able to support autonomous driving. Maps are used for routing autonomous vehicles (See at least Milstein Paragraph 0058). Maps with high resolution can determine features in a roadway which allow for more efficient operation and routing by the autonomous vehicle and reduce or eliminate inconsistencies associated with lane boundaries (See at least Milstein Paragraph 0056).   

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Cardote (US 20170085632 A1) and Chase (US 20190041850 A1) (Hereinafter referred to as Cardote and Chase respectively).

Regarding Claim 80, Tarkiainen discloses an RSU comprises a lane management component (See at least Tarkiainen Paragraph 0049, RSUs can control traffic lights to prevent breaking up platoons which is interpreted as managing a lane) configured to:
a) control vehicle spacing and/or speed to maximize traffic capacity (See at least Tarkiainen Paragraph 0050, inter-vehicle distance and platoon speed are controlled; See at least Tarkiainen Paragraph 0045, the platoon length, which is dependent on vehicle spacing, is controlled to optimize routing) ;…
c) control lane separation and spacing and lane changing (See at least Tarkiainen Paragraph 0050, the inter-vehicle distance, which is lane separation and spacing, is controlled; See at least Tarkiainen Paragraph 0045, having the platoon go from one lane to two lanes is lane changing);…
Tarkiainen fails to disclose …predict and/or detect accidents and send warning messages and/or accident avoidance instructions to vehicles. 
However, Cardote teaches this limitation (See at least Cardote Paragraph 0175, accidents can be detected; See at least Cardote Paragraph 0050, the vehicles can receive warning messages to avoid accidents) (Examiner has interpreted the “and/or” to be an “or”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Cardote to have the lane management component detect accidents and send warning messages to vehicles. Sending warning messages may help prevent accidents and detecting accidents allows vehicles to move cautiously around areas where there was an accident. The system would want to avoid accidents in order to increase efficiency, security, and safety (See at least Cardote Paragraph 0050). 
The combination of Tarkiainen and Cardote fail to disclose …check vehicle permissions of vehicles requesting entrance to a dedicated lane and/or give driving instructions to vehicle requesting exit from a dedicated lane. 
However, Chase teaches this limitation (See at least Chase Paragraph 0041, vehicles must have autonomous capabilities to drive in the dedicated lane which is interpreted as checking vehicle 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Cardote with the teachings disclosed in Chase to have the dedicated lane check vehicle permissions and/or give driving instructions to vehicles when exiting the dedicated lane. This would ensure vehicles without autonomous capabilities do not drive in the dedicated lane which is meant for autonomous driving and that autonomous mode is disengaged when merging into a lane with manually-driven vehicles (See at least Chase Paragraph 0041). Having vehicles that are autonomously driven and manually driven in the same lane is dangerous and the manually driven vehicles would not be able to coordinate with the autonomous vehicles which could result in human error (See at least Chase Paragraph 0010). 

Claims 81-82, 85, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Cardote.

Regarding Claim 81, Tarkiainen fails to disclose one or more interface components configured to interact and/or cooperate with a government connected and automated vehicle highway (CAVH) system and/or other shared mobility systems, wherein the SMSP system shares information, receives information, and cooperates with the government CAVH system and/or other shared mobility systems. 
However, Cardote teaches these limitations (See at least Cardote Paragraph 0033, an OBU, which is interpreted as an interface component, can be placed on waste management fleets which are interpreted as a government connected and automated vehicle; See at least Cardote Paragraph 0048, the waste management truck and the system share and receive information with each other and they can cooperate to improve scheduling and routing). 


Regarding Claim 82, Tarkiainen fails to disclose wherein said interface components comprise an information sharing interface and/or a vehicle control interface. 
However, Cardote teaches this limitation (See at least Cardote Paragraph 0033, the OBU is also referred to as a mobile AP; See at least Cardote Paragraph 0195 and Figure 11, the communication interface module is interpreted as the information sharing interface) (Examiner has interpreted the “and/or” to be an “or”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Cardote to have the interface component comprise an information sharing interface. This would allow the interface to receive and share information which can improve the scheduling and routing of vehicles (See at least Cardote Paragraph 0048). 

Regarding Claim 85, Tarkiainen discloses wherein said FOMS center provides vehicle operations and control and information services for a SMSP by:
…b) providing route guidance for SMSP vehicles (See at least Tarkiainen Paragraph 0057); and
c) providing traffic information to SMSP vehicles (See at least Tarkiainen Paragraphs 0059-0060, the RPPS sending routes and formation plans for the platoon leader to choose is interpreted as providing traffic information to vehicles).
providing scheduling and dispatching strategies for SMSP vehicles. However, Cardote teaches this limitation (See at least Cardote Paragraph 0157, the public transportation vehicles are operating on a schedule, the system can dispatch vehicles to alleviate obstructions to traffic flow). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Cardote to provide scheduling and dispatching strategies to vehicles. This would allow the system to keep track of the vehicles and see if they are operating according to the schedule. If the vehicles are falling behind schedule, more vehicles can be dispatched to alleviate obstructions to the traffic flow (See at least Cardote Paragraph 0157). This would help the system run more efficiently by reducing traffic flow obstructions. 

Regarding Claim 89, Tarkiainen fails to disclose an intelligent fuel-saving driving component that minimizes the time vehicles operate without passengers. 
However, Cardote teaches this limitation (See at least Cardote Paragraph 0046, the system can determine how many people are on a bus and how many people are at a bus stop, the system can detect overcrowded and underutilized buses, routes and stops and take actions in real-time, the system will reduce bus periodicity when necessary to decrease fuel costs and emissions, Examiner has concluded that buses can detect that they have no passengers which can enable them to take actions such as going to stops where people are waiting or reducing their periodicity which would save fuel, therefore the system is saving fuel by minimizing the time vehicles operate without passengers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Cardote to have a fuel-saving component that minimizes the time vehicles operate without passengers. Vehicles operating . 

Claims 88 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Weslosky et al (US 20190227569 A1) (Hereinafter referred to as Weslosky).

Regarding Claim 88, Tarkiainen fails to disclose a vehicle maintenance component that manages a fleet management schedule. 
However, Weslosky teaches this limitation (See at least Weslosky Paragraph 0078, the system can schedule maintenance for vehicles in a fleet which is interpreted as a fleet management schedule). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Weslosky to have a fleet management schedule. This would allow the system to schedule maintenance for vehicles when a check engine light has turned on or when a part that was needed has been received (See at least Weslosky Paragraph 0078). This would ensure that the vehicles in the fleet are properly maintained and do not have any malfunctioning parts. 

Regarding Claim 106, Tarkiainen discloses a method for managing connected automated vehicles with a shared mobility service provider (SMSP) transportation management system (See at least Tarkiainen Paragraphs 0018-0020), the method comprising: 
a) providing a system of traffic control centers (TCC) and traffic control units (TCU) (TCC/TCU) that process information and traffic operations instructions (See at least Tarkiainen Paragraphs 0063-0064, the traffic management system is interpreted as the TCC; See at least Tarkiainen Paragraph 0057, the traffic lights are interpreted as the TCUs);  a network of road side units (RSUs) that receive data from connected vehicles, detect traffic conditions, and/or send control instructions to vehicles (See at least Tarkiainen Paragraph 0044, the RSUs can monitor traffic and conditions and communicate with platoons; See at least Tarkiainen Paragraph 0049, the RSUs can receive data from connected vehicles and send priority signal timing to platoons); and a SMSP fleet operations and management system (FOMS) that provides vehicle operations and control and information services for a SMSP;
b) providing vehicles with detailed customized information and/or time-sensitive control instructions for driving tasks (See at least Tarkiainen Paragraph 0057, the route and platoon planning service (RPPS) is interpreted as the FOMS, sending a route to a platoon is interpreted as sending detailed customized information, routes for a route time window is interpreted as time-sensitive control instructions); and 
…wherein said TCC and TCU are automatic or semi-automated computational modules (See at least Tarkiainen Paragraphs 0062-0063, the traffic management system forwarding messages and responding to queries is interpreted as being an automatic computational module; See at least Tarkiainen Paragraph 0051, traffic lights without RSUs are interpreted as automatic while traffic lights with RSUs are interpreted as semi-automatic because they can be delayed) that provide data gathering, information processing (See at least Tarkiainen Paragraph 0064, the traffic management system can report traffic conditions based on a request which is interpreted as the traffic management system is capable of gathering data on traffic conditions and processing information; See at least Tarkiainen Paragraph 0057, the traffic lights with RSUs can gather data and process a request to for a longer green light which is interpreted as processing information), network optimization, and/or traffic control (See at least Tarkiainen Paragraph 0063, the traffic management system responding with route restrictions is interpreted as traffic control and network optimization; See at least Tarkiainen Paragraph 0049, the traffic lights avoiding splitting platoons is interpreted as traffic control and network optimization) ; and 
wherein said RSUs comprise a communications module, a sensing module, and/or a data processing module (See at least Tarkiainen Paragraph 0044, the RSU can monitor traffic and conditions which is interpreted as sensing, the RSU can communicate; See at least Tarkiainen Paragraph 0049, the RSU can process priority requests).
Tarkiainen fails to disclose …providing operations and maintenance services for vehicles owned and/or operated by an SMSP.  
However, Weslosky discloses this limitation (See at least Weslosky Paragraph 0078, maintenance is scheduled for a vehicle that is part of a fleet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Weslosky to provide operations and maintenance services for vehicles. Having the system perform maintenance services allows the system to determine that something may be wrong with a vehicle, such as the engine, and to schedule maintenance or order a required part (See at least Weslosky Paragraph 0078). This would ensure that the vehicles in the system are properly maintained and not damaged. 

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Kalyanaraman et al (US 20160272078 A1) (Hereinafter referred to as Kalyanaraman).

Regarding Claim 90, Tarkiainen fails to disclose an intelligent charge/refuel component that manages the charging and refueling schedule of SMSP fleet vehicles. 
However, Kalyanaraman teaches this limitation (See at least Kalyanaraman Paragraph 0029, the intelligent charge/refuel component being the intelligent optimizer program, the program decides when the best time to recharge/refuel the vehicle which is interpreted as managing the charging and refueling 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Kalyanaraman to include an intelligent charge/refuel component that manages the charging and refueling schedule. This would allow a user to select the most cost effective time to recharge/refuel their vehicle thus, saving the user money (See at least Kalyanaraman Paragraph 0029). 

Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Milstein in further view of Lathrop et al (US 9688288 B1) (Hereinafter referred to as Lathrop).

Regarding Claim 92, the combination of Tarkiainen and Milstein fail to disclose a geo-fencing technology that separates a first road type and a second road type of the plurality of road types. 
However, Lathrop teaches this limitation (See at least Lathrop Column 5 lines 38-55, geo-fencing is used to determine where vehicles can or cannot operate autonomously). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Milstein with the teachings disclosed in Lathrop to have geo-fencing technology separate the first road type from the second road type. Geo-fencing can be used to discourage or prohibit autonomous driving due to the chaotic nature of the area (See at least Lathrop Column 5 lines 16-37). Preventing autonomous driving in certain geographic zones can help increase safety (See at least Lathrop Column 5 lines 39-42). 

Claim 93, 99-105 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Milstein in further view of Chase. 

Regarding Claim 93, the combination of Tarkiainen and Milstein fail to disclose wherein said plurality of road types comprises dedicated lanes for use by vehicles based on vehicle automation and/or communication capabilities, non-dedicated lanes, and combinations of dedicated and non-dedicated lanes. 
However, Chase teaches this limitation (See at least Chase Paragraph 0009, dedicated lanes being exclusively for fully autonomous vehicles, non-dedicated lanes are for vehicles without full autonomous capabilities, and the combination of dedicated and non-dedicated lanes being the shared driven/autonomous lane; See at least Chase Paragraph 0012-0017, vehicles that use the dedicated lanes must be able operate in autonomous mode and autonomous vehicles have vehicle-to-infrastructure communication capabilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Milstein with the teachings disclosed in Chase to have dedicated lanes based on automation and/or communication capabilities, non-dedicated lanes, and a combination of the two. Having vehicles that are autonomously driven and manually driven in the same lane is dangerous and the manually driven vehicles would not be able to coordinate with the autonomous vehicles which could result in human error (See at least Chase Paragraph 0010).Thus, having different lanes for vehicles with different capabilities will improve safety and efficiency. 

 Regarding Claim 99, the combination of Tarkiainen and Milstein fail to disclose wherein a dedicated lane comprises RSU that collect traffic information and communicates traffic information and control instructions to vehicles. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Milstein with the teachings disclosed in Chase to have the dedicated lane collect traffic information and communicate traffic information and control instructions to vehicles. This would allow the dedicated lane and the vehicles on the road to exchange pertinent travel and safety information (See at least Chase Paragraph 0040). 

Regarding Claim 100, the combination of Tarkiainen and Milstein fail to disclose wherein a dedicated lane is either physical or logical. 
However, Chase teaches this limitation (See at least Chase Paragraph 0009, a roadway for autonomous driving is a physical dedicated lane; See at least Chase Paragraph 0041, specific lane for autonomous driving is a logical dedicated lane). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Milstein with the teachings disclosed in Chase to include dedicated lanes that are either physical or logical. Having the dedicated lanes be physical will allow only vehicles with autonomous capabilities to drive on certain roadways thus, ensuring safety and efficient operation of the autonomous vehicles (See at least Chase Paragraphs 0009 and 0017). Having a dedicated lane be logical will allow for the controlling of autonomous vehicles in a specific lane on a roadway (See at least Chase Paragraph 0041) without restricting non-autonomous vehicles from driving on that same roadway. 

Regarding Claim 101, the combination of Tarkiainen and Milstein fail to disclose wherein a physical dedicated lane is physically separated from non-dedicated lanes and has a fixed entrance and exit. 
However, Chase teaches this limitation (See at least Chase Paragraph 0009, roadways for autonomous driving are like highways for vehicles that can reach certain speeds, highways are physically separated from other lanes, roadways have entrances and exits). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Milstein with the teachings disclosed in Chase to include a physical dedicated lane that is physically separate from the non-dedicated lanes and has a fixed entrance and exit. Having autonomous vehicles and non-autonomous vehicles on the same roadway is dangerous and the non-autonomous vehicles would not be able to coordinate with the autonomous vehicles which could result in human error. (See at least Chase Paragraphs 0010). Allowing autonomous vehicles to operate separately will assist in the safe and efficient operation of autonomous vehicles (See at least Chase Paragraph 0017). 

Regarding Claim 102, the combination of Tarkiainen and Milstein fail to disclose wherein logical dedicated lanes are not physically separated from non-dedicated lanes and vehicles require permissions from corridor TCCs/ TCUs or SMSP TCCs to enter and/or leave the dedicated lanes. 
However, Chase teaches this limitation (See at least Chase Paragraphs 0040-0041, the infrastructure can be a traffic signal which is interpreted as a TCU, the lane for autonomous driving is not physically separate, the lane will only permit vehicles with autonomous capabilities to drive in the autonomous part and alert the vehicles to disengage autonomous operation when the dedicated lane ends). 


Regarding Claim 103, the combination of Tarkiainen and Milstein fail to disclose wherein a non-dedicated lane is defined as a lane use for use by vehicles based on vehicle communication capabilities. 
However, Chase teaches this limitation (See at least Chase Paragraph 0010, autonomous vehicles have vehicle-to-vehicle (V2V) communication capabilities which allows them to coordinate with one another and manual driven vehicles do not have that communication capability; See at least Chase Paragraph 0014, autonomous vehicles have vehicle-to-infrastructure (V2I) communication capabilities;  See at least Chase Paragraph 0041, dedicated lanes are for autonomous vehicles which mean they have communication capabilities like V2V and V2I while vehicles without those capabilities cannot drive in the dedicated lane so they must drive in the non-dedicated lanes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Milstein with the teachings disclosed in Chase to define a non-dedicated lane as a lane for use by vehicles based on communication capabilities. Vehicles that do 

Regarding Claim 104, the combination of Tarkiainen and Milstein fail to disclose wherein RSUs installed near a non-dedicated lane collect lane traffic information through sensing systems and communicate lane traffic information to vehicles using the lane. 
However, Chase teaches this limitation (See at least Chase Paragraph 0041, the infrastructure proximate to the roadway at the end of the dedicated lane is interpreted as the RSU which collects lane traffic information such as where the dedicated lane ends and when a vehicle is exiting the dedicated lane and can communicate information to the vehicle such as disengage autonomous mode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Milstein with the teachings disclosed in Chase to have a RSU near a non-dedicated lane that can collect lane traffic information through sensing systems and communicate lane traffic information to vehicles using the lane. This would allow the system to restrict autonomous operation on certain travel lanes (See at least Chase Paragraph 0023). Restricting autonomous operation can prevent autonomous operations in the same lane with manually-driven vehicles, which is dangerous (See at least Chase Paragraph 0010). 

Regarding Claim 105, the combination of Tarkiainen and Milstein fail to disclose wherein RSUs installed near a non-dedicated lane request control of a vehicle using the non-dedicated lane. 
However, Chase teaches this limitation (See at least Chase Paragraph 0037, infrastructure positioned near a roadway or lane is interpreted as a RSU; See at least Chase Paragraph 0019, the infrastructure provides vehicles with the autonomous driving signals; See at least Chase Paragraph 0012-
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Milstein with the teachings disclosed in Chase to allow a RSU near a non-dedicated lane to request control of a vehicle while using the lane. Allowing a RSU to control a vehicle in non-dedicated lane will allow vehicles that have some autonomous capabilities to drive in a quasi-autonomous mode (See at least Chase Paragraph 0037). This will allow users who do not have a fully autonomous vehicle to have the option to enjoy some autonomous features which will make the driving experience for the user more enjoyable. 

Response to Arguments
Examiner acknowledges that the applicant has overcome the drawing objections by submitting new drawings. Applicant has also amended the specification and claims to overcome the specification and claim objections. Examiner has withdrawn any 112 rejections and 101 rejections previously set forth due to Applicant’s amendments to the claims. Applicant’s arguments with respect to claims 71-76, 79-94, 97, and 99-106 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner acknowledges the amended claims 71 and 106 overcome the previous art rejection of Cardote. Examiner is now relying on art reference Tarkiainen, as stated above in this office action, to reject claim 71 and a combination of Tarkiainen and Weslosky to reject claim 106. Applicant’s arguments that the dependent claims rejected are not obvious over Cardote and secondary references or anticipated by Cardote are now moot. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/E.S./               Examiner, Art Unit 3666            

/BHAVESH V AMIN/               Primary Examiner, Art Unit 3666